Exhibit 10.1

Senetek PLC

Shareholder Conference Call

August 27, 2009

OPERATOR:

“This conference call is being provided for informational and discussion
purposes only, and is not intended to provide and should not be relied upon as
investment advice or an opinion regarding the appropriateness or suitability of
any investment. Nothing herein should be construed to be an offer to sell, or a
solicitation of an offer to buy any securities.

This discussion will contain forward-looking statements regarding future events.
These statements are just predictions and are subject to risks and uncertainties
that could cause the actual events or results to differ materially. These risks
and uncertainties include failure to get regulatory approval for our product
candidates, market acceptance for approved products, management of rapid growth,
risks of regulatory review and clinical trials, intellectual property risks, and
the need to acquire additional products. We would like to refer our audience to
the documents that Senetek files from time to time with the Securities and
Exchange Commission.”

“I would now like to turn it over to Bill O’Kelly, Chief Financial Officer of
Senetek PLC.”

BILL

Good Morning. Thank you for joining us. The purpose of today’s call is to update
investors on recent developments and to discuss our strategy and initiatives.

I will begin with a brief overview of second quarter results and then summarize
the status of our 2009 strategy and goals which were laid out at the Annual
General Meeting in December 2009. Following this, I will review our capital

 

Page 1



--------------------------------------------------------------------------------

restructuring and decisions made by the Board regarding a share repurchase or
dividend program. I will then turn the call over to Frank Massino, Senetek’s
Chairman and CEO who will provide details related to our Pyratine family of
products, our skincare product pipeline, business opportunities in skincare and
dermatological therapeutics, Invicorp, Reliaject and other ancillary products.

Today’s call will be a thorough review of Senetek’s business. If you have any
questions regarding matters discussed today, please call either Frank or myself.
Frank will provide further details later in the call. We will respond to all
shareholder inquiries in a timely manner.

Revenues for the six months ended June 30 of $885,000 included $625,000 in
license revenue from sales of monoclonal antibodies and $260,000 in sales and
other revenues from skincare products. Operating loss for the first six months
of 2009 was $2,537,000 compared to an operating loss of $2,853,000 in the first
six months of 2008. Cash on hand totaled $13,000,000 at June 30, 2009 and totals
$12,500,000 today.

 

Page 2



--------------------------------------------------------------------------------

At the Annual General meeting in December, we stated our 2009 goals and
strategy. I will briefly summarize the status on each point and many will be
covered in greater detail by Frank.

We committed to achieve validation of science through product endorsements by
physicians and thought leaders. We have obtained endorsement of Pyratine-6 and
Pyratine XR by a number of the top thought leaders in dermatology, including
Dr. Mark Nestor in Southern Florida who has presented research on Pyratine XR at
the 2009 South Beach Dermatology Symposium, Dr. Amy Taub who has presented on
Pyratine XR at a clinical program at Northwestern University and Dr. Hema
Sundaram who has published a paper entitled “Beyond Kinerase”. A number of other
physicians have reported outstanding results from patients using Pyratine
products and have expressed willingness to be public advocates.

We targeted the North America physician channel of distribution as our initial
focus and committed to establish a sales and marketing infrastructure. We are
executing on this strategy with our Nashville, Tennessee based customer care
center, opening new physician accounts daily and selling to our existing base of
customers.

 

Page 3



--------------------------------------------------------------------------------

We announced our intent to launch Pyratine XR at the American Academy of
Dermatology Annual Meeting in March 2009. Pyratine XR was launched as scheduled
and was supported by a presentation to the Residents & Fellows Symposium by the
lead investigator for the Pyratine XR clinical study.

We committed to increase product offerings and to launch a second new cytokinin
with differential advantages in the physicians market in 2009. Our Pyratine-6
Vitamin C Soft Crème was introduced in the first quarter and our newly
formulated Pyratine XR Soothing Anti Oxidant Cleanser will be launched in the
fourth quarter. We are currently developing a launch plan for our clinically
proven skin care molecule, 4HBAP. We are ready to move forward with 4HBAP at the
appropriate time.

We targeted to expand distribution channels in North America and to seek
licensing partners outside North America. We have a number of high quality
opportunities underway on both fronts that Frank will cover in more detail later
in the call.

 

Page 4



--------------------------------------------------------------------------------

We proposed to seek M&A targets appropriate to our strategy and business model.
We have evaluated a number of candidates but, to date, have found none that
warrant consideration.

We noted in December that the economic downturn had significantly impacted our
market place. This continues as a challenge. Aesthetic visits to dermatologists
and plastic surgeons continue to be down and many physician practices have
temporarily curtailed or severely restricted consideration of new products. Our
full scale marketing campaign began in July and our progress has been steady. We
are receiving outstanding feedback on our products from both physicians and
consumers and our existing customer reorder rate is very good. We have focused a
core group of centralized sales representatives in Nashville Tennessee.
Tactically, we are targeting significant physician dispensing practices
throughout the United States while undertaking staged rollouts in major skincare
markets. Dallas and Seattle were first beginning in July with South Florida, LA,
Chicago and New York to follow.

 

Page 5



--------------------------------------------------------------------------------

We committed to a culture focusing on business growth and resource conservation
and we reinforce this daily. All aspects of the business undergo constant
rigorous review and adjustment where appropriate.

In December, we targeted 2009 revenue of $9.6 million with breakeven profit and
operating cash flow. Based on operations to date and forward projections, we
currently target 2009 revenue of $5.1 million with an operating loss and cash
use of approximately $4.0 million.

In 2008, we proposed and received shareholder approval for a resolution to
restructure our capital. This was undertaken because our previous capital
structure, under English Law, did not allow us to consider a share repurchase or
dividend program if, in the opinion of the Board of directors, these programs
were in the best interest of Senetek and our shareholders. We are now in the
position to execute on such programs if and when the Board concludes they are
appropriate. We anticipate that no such program will be undertaken in the
immediate future.

 

Page 6



--------------------------------------------------------------------------------

I will now turn the call over to Frank                     

FRANK

Thank you Bill... I would like to expand on the topics that Bill has just
covered beginning with Invicorp.

First on the European front, it is serendipity that our former licensee, Ardana
BioSciences, has gone into receivership and ownership of Invicorp for the
European Union has reverted back to Senetek. I say this because the interest in
Invicorp is nearing an all time high as we are in discussions with one company
for Germany, Czech Republic and Slovakia with associated partners in Italy...
another Company for the Scandinavian countries... an additional group for the
United Kingdom... and two potential partners for Turkey and China.

Each of these entities have the resources to support the commercial launch of
Invicorp in their respective territories and several have the capabilities of
marshalling Invicorp through the European Union Regulatory process.

 

Page 7



--------------------------------------------------------------------------------

Of great interest is the situation in Turkey where there are approximately
36 million males, representing a sizeable audience for erectile dysfunction...
Turkey is eligible for another type of filing which by definition would be
accelerated. This particular type of filing came into being not too long ago and
is an alternative to the Mutual Recognition Process and a National filing.

The benefit of this filing is that timeline to approval is significantly
quicker, but unfortunately once the Mutual Recognition Process is underway for
selected countries, you can not abandon the Mutual Recognition Process and
change to this accelerated type of filing.

Our former licensee, Ardana BioSciences, has submitted a letter to the Danish
Medicines Agency to pave the way to officially transfer Invicorp back over to
Senetek.

Perhaps, most noteworthy is the fact that we have the opportunity to fill the
supply chain for Invicorp again. We expect Invicorp production to start up in
late fourth quarter and thus begin generating revenues in Denmark and in the

 

Page 8



--------------------------------------------------------------------------------

United Kingdom. In addition, we have a potential opportunity to gain name
patient approval in Sweden... all of these combined gives Invicorp added value
for product outlicensing.

I should also point out that we have been in close talks with our US licensee,
Plethora Solutions Holdings, LTD.... Plethora has expressed great interest in
obtaining Invicorp rights for the European Union.

However, having said that, our focus with Plethora is the US, our primary and
most important market... we would like to see more progress for this most
lucrative opportunity. As such, we are expecting a detailed proposal and plan
from Plethora that will address the US market and their capabilities for
capitalizing on Invicorp throughout Europe... but with the US being the primary
focus of their plan.

Plethora did have a meeting with the FDA on June 11th and they report that the
meeting was an unqualified success. We have no reason to doubt this but we also
learned a great deal from the FDA June 11th meeting minutes that we were
privileged to review.

 

Page 9



--------------------------------------------------------------------------------

Plethora must still address the toxicology issue for continuous long term use.
This issue has been at the forefront since Plethora has taken on Invicorp but
there has been little movement in this arena. Plethora is making a case for
compassionate short term use for those patients having undergone radical
prostatectomy... this would put Invicorp on Fast Track Approval... but for this
limited indication and use only. Our contract calls for Plethora to gain
approval for Erectile Dysfunction, not just limited to the radical prostatectomy
patient.

It is public knowledge that Plethora’s financial resources have dwindled to a
point where we have openly expressed concerns over their capabilities of taking
Invicorp through final regulatory approval at the FDA. In addition, Plethora was
placed in a position by one of their financiers, Paul Capital, to relinquish
their US operations, Timm Medical, which was to have been the sales and
marketing arm for launching Invicorp.

 

Page 10



--------------------------------------------------------------------------------

What we can say about Plethora is that they have the ideal personnel for
navigating the regulatory pathway at the FDA, having key individuals that were
with Pfizer at the time of the Viagra approval.

Where we go from here is dependent upon the plan and proposal that is presented
to us, and the documentation that Plethora has the needed resources in order to
execute on the plan.

The value of Invicorp is that it has been proven efficacious in the treatment of
the most difficult Erectile Dysfunction patients, to include those with ED
stemming from Organic causes such as diabetes... and there are no known
contraindications. As today’s ED patient ages their condition worsens and an
alternative treatment such as Invicorp is mandated as the PDE5 Inhibitors have
not been overwhelmingly effective in more severe cases of ED and tolerance is
known to build-up with these agents, making them ineffective.

Another benefit of Invicorp is having VIP as one of the actives in Invicorp as
VIP is extremely difficult - virtually next to impossible - to formulate and
manufacture, thus making it a substantial barrier to entry for generic Invicorp

 

Page 11



--------------------------------------------------------------------------------

to be introduced into the market place. When one evaluates the excellent
risk/benefit ratio of Invicorp, one can only conclude that Invicorp is a highly
valuable asset.

Having said that, Invicorp approval is not an automatic, i.e., not a “slam
dunk”. As I mentioned earlier, there still remains the toxicology issue and the
fact that the product must be frozen for stability... these are the makings of a
formidable challenge. There are no guarantees that Invicorp will gain regulatory
approval and thus we are not projecting revenues just yet... it is apparent that
the market agrees as no credit is given to Invicorp as reflected in both our
share price and Plethora’s .

Moving on to Reliaject, a novel drug delivery device developed by Senetek and
sold to Ranbaxy Pharmaceuticals in 2006. As you will recall, once US FDA
approval is granted on epinephrine in the Reliaject, Senetek will receive a
milestone payment and another payment on the first commercial sale. Royalties on
sales then continue for 15 years, making this agreement a most valuable asset.

 

Page 12



--------------------------------------------------------------------------------

This project has been fraught with many formidable obstacles but light can be
seen at the end of the tunnel. First, epinephrine is very delicate when it comes
to stability, being extremely sensitive to light and heat. Formulating it in a
cartridge size required for the automatic drug delivery system has been quite
difficult... but we have been informed that the worries over achieving stability
are virtually over... this is truly good news as it was always thought that this
would be the most difficult step in developing a commercial product.

On another front, Ranbaxy has been in discussions with the FDA regarding
epinephrine in the Reliaject being an ANDA filing, i.e., a generic filing, quick
and inexpensive. This would have allowed for finished product to be substituted
for the currently leading treatment for anaphylactic shock, the Epipen by King
Pharmaceuticals, a $250 Million product in North America alone.

However, the FDA has ruled and stated that it does not qualify for an ANDA
filing and must be filed as a 505B2... translated, this means a more expensive
filing and a longer timeline. The benefit is that it cannot be substituted for
as well... the exact reasoning for the FDA’s decision relates to the fact that
the

 

Page 13



--------------------------------------------------------------------------------

Epipen is front-end activated while the Reliaject is back-end activated... and
since anaphylaxis is a potential life threatening situation, this significant
difference in operation dictates that the products cannot be substituted for one
another at the pharmacies.

Ranbaxy has also encountered delays in building out its clean room for housing
the equipment required for Reliaject production... and as you will recall,
Senetek had scoured the world trying to identify and locate a clean room big
enough to locate this specialized and highly automated line required for the
production of Reliaject, but to no avail... thus, we are pleased that we have
the good fortunes of having Ranbaxy as a partner with the willingness to build a
clean room from scratch... a significant investment.

Another delay encountered by Ranbaxy was due to a sterility issue just recently
discovered. Ranbaxy’s engineers and scientists are working through this issue
and are quite confident that a solution is near.

All of these delays combined, moves Reliaject’s approval and commercialization
well into 2011. It is noteworthy to mention once again that our royalty stream
for this product begins with the first commercial sale and continues for another
15 years.

 

Page 14



--------------------------------------------------------------------------------

We are looking to insure that Invicorp is married to the Reliaject as this novel
delivery system enhances patient compliance and ease of use, often time
necessary for the afflicted and elderly ED patient. Ranbaxy is collaborating in
this effort and helping make this a reality.

One would be remiss if we were not to mention diagnostic Monoclonal Antibodies,
a steady stream of revenue for Senetek. Our partner, Covance, continues to
actively market this Senetek IP. We do not see any significant upsides in future
revenues, but mainly just status quo... approximately $1.2 million in annual
revenues.

Now turning to our core competency, Skin Care and Dermatological Therapeutics, I
would like to address the Pyratine Family of Compounds. Pyratine is our priority
as it represents the fastest path to restoring our revenue base and represents
an opportunity much greater than Kinetin.

 

Page 15



--------------------------------------------------------------------------------

After a failed short term relationship in the US with Triax Pharma, we made a
decision to build brand equity for Senetek by launching Pyratine in the
Physician market ourselves. Although the going has been slower than expected,
the endorsements for Pyratine from Dermatologists and Plastic Surgeons continue
to increase on a daily basis. The culmination of this work provides great added
value for Pyratine and the Company itself.

We must understand that our share price will not rise until we prove that we can
once again establish a steady and stable stream of revenues. Our focus with
Pyratine going forward in the physician market will be with the Physician
Strength formulation of 0.125%. This formulation and concentration is the
product that was shown to be highly successful in 2 rosacea specific studies
conducted at the Department of Dermatology at the University of California,
Irvine.

Pyratine XR significantly reduced redness, acne lesions and spider veins...
three key symptoms of rosacea. In addition, Pyratine XR significantly improved
dry skin by over 40% in just 4 weeks, indicating that the skin barrier is being
restored to a healthier state... this latter finding being quite significant as

 

Page 16



--------------------------------------------------------------------------------

rosacea is believed to be a dysfunction of the skin barrier whereby cracks and
fissures in the skin enable irritants to enter, resulting in inflammation and
infection... PyratineXR is proven to help restore the skin’s barrier function.

Further studies on Pyratine are being evaluated to include a head to head
comparison with the leading selling rosacea product, Metro Gel and another for
the treatment of Atopic Dermatitis utilizing a specially developed formulation
for this indication.

Perhaps the most noteworthy indicator in tracking Pyratine success to date is
the continued repeat orders from those physicians using Pyratine in their
practice... there are virtually no deserters of Pyratine, quite an endorsement
in itself.

We have hired Yellow Book to help with Search Engine Optimization where by
Pyratine will get the best position on the internet when keywords such as facial
redness, rosacea, erythema, etc. are searched. In addition, Yellow Book has an
exceptionally large database of potential users of skin care products that will
be tapped through an electronic mailing... responders will become great leads
for referrals to physician offices and product purchases.

 

Page 17



--------------------------------------------------------------------------------

Another area in which Yellow Book will be of great help and support is with
Social Networking and the various new forms of New Line Marketing such as Viral
Marketing.

We have completed the buildout of the sales and marketing infrastructure with
Customer Care, Sales and Marketing being housed in our offices in Nashville,
Tennessee. Currently we have 8 individuals in Sales and Customer Service and
three in Marketing.

Recently, we have just brought on two experienced individuals to help run the
launch and marketing of the Pyratine Family of Compounds. These individuals are
charged with the responsibilities of evaluating the markets for Pyratine,
developing an overall commercial plan and its execution.

 

Page 18



--------------------------------------------------------------------------------

This means that I will become less involved in certain aspects as my focus will
move towards simultaneously building revenues by finalizing outlicensing
discussions that are currently in the works. These discussions include but are
not limited to... the outlicensing of the Pyratine molecule under a different
trademark for the US infomercial market to a large and seasoned infomercial
company... Pyratine for Western Europe by partnering with a Leading
Dermatological Company and a Large Drugstore Chain... Pyratine for the Middle
East through the use of multiple distributors... Pyratine for India via an
agreement with one of the largest Pharmaceutical Companies in India... Pyratine
for China through outlicensing Pyratine to several companies, one being the
leading Dermatology Company in China... and Pyratine for Turkey through a
Distribution Agreement with a Company that has generated nearly $1 Million in
Annual Sales for Kinerase in just the Turkish market.

As you can see, several large markets are targeted... markets which were not
capitalized on with Kinetin. We cannot make any guarantees on when and if any of
these potential partnerships will materialize but we do have a very high degree
of confidence based upon the successes we have experienced previously with
Kinetin. The interest in Pyratine for these markets have been stimulated by the
positive results that have been seen with Pyratine in the US dermatological
market and the positive feedback circulating in many physician circles... for
example, two of the potential licensees learned of Pyratine from American
Dermatologists.

 

Page 19



--------------------------------------------------------------------------------

In the US, we have also employed Bratskeir as our new Public Relations firm.
Bratskeir has demonstrated great success over the years with several major
consumer brands such as L’Oreal Hair Care. Bratskeir is charged with helping us
gain greater media exposure and creating major events that coincide with our
local and regional advertising programs. In addition, they have several key
contacts with leading media friendly dermatologists.

The power of media placement for Pyratine cannot be over estimated... as an
example, the recent mention of Pyratine in Good Housekeeping has generated
numerous inquiries on Pyratine and subsequent orders.

A lesson that we have learned in launching Pyratine in the US Dermatology
community is that this specialty is a rather close-knit society and it takes
time to establish credibility for any new player... such as Senetek. Thus one of
the key elements of the overall marketing campaign is to create awareness of
Senetek amongst the Physician Community... tying our successful development of
Kinetin to Senetek... this is an area in which Bratskeir will contribute.

 

Page 20



--------------------------------------------------------------------------------

Our goal at the beginning of the year was to generate sales of Pyratine at a run
rate of $1 Million per month... we are behind in our projections and the new
Marketing team is revisiting forecasts. Having said this, by launching Pyratine
on our own and seeing successes, we have provided great added value for this
brand.

In order to address the need for awareness of whom Senetek is, we are
establishing a Medical Advisory Board of well known dermatologists... these
selected dermatologists are considered to be today’s thought leaders. These
physician advisors will be available to speak to the Media on the behalf of
Senetek and at medical conventions and tradeshows.

Our internal goal of opening up a minimum of three new physician accounts daily
is underway and is being met with success... this is the momentum we have been
searching for and the key to growth. We have also developed two new SKUs for
Physician Strength Pyratine XR... Pyratine IPL and a Soothing Antioxidant
Cleanser designed specifically for sensitive skin.

 

Page 21



--------------------------------------------------------------------------------

In January 2009, Dr. Mitch Goldman, a well known dermatologist in La Jolla,
California reported in the Journal of Drugs in Dermatology that Pyratine is
perhaps one of the best products for aiding in the healing process and reducing
redness after Intensive Post Laser procedures. Dr. Goldman was using Pyratine
IPL on a trial basis in his practice. Pyratine IPL is an olive oil based
formulation that has inherent occlusive and anti-inflammatory properties.

The existing Pyratine 6 cleanser is a foaming cleanser that contains
surfactants, thus ideally suited for the more oily skin patient. This cleanser
will cause mild drying, a benefit for the oily skin patient, however, not the
desired effect for the sensitive skin patient with an inflammatory skin
condition such as rosacea. Thus the rationale for developing the new Soothing
Cleanser... to have a more gentle cleanser that compliments the therapeutic
benefits of Pyratine XR in treating inflammatory skin conditions, at the same
time providing soothing relief.

 

Page 22



--------------------------------------------------------------------------------

These new and soon to be launched formulations will provide additional
opportunities for increased revenues.

Our new business model of developing a distribution network in the physician
market is essential to increasing the value of Senetek shares. It is the right
thing to do as we have a rich a pipeline of therapeutics that can be added to
generate additional revenues without increased incremental costs.

Currently we have ready for introduction to the market a second advanced and new
generation of cytokinins in the form of 4HBAP. 4HBAP has been successfully
tested in clinical trials and found to have differential advantages over
Pyratine in the treatment of coarse wrinkles and rough skin. In addition, it was
found to be beneficial in reducing acne lesions. We are currently developing a
launch plan and evaluating the proper position of this exciting new technology.

 

Page 23



--------------------------------------------------------------------------------

Having seen excellent results in 4HBAP’s ability to significantly reduce acne
lesions, we have filed protocols and a request with the Investigational Review
Board at the University of California @ Irvine for the study of 4HBAP in the
treatment of acne vulgaris. However, this request was turned down by the panel
based upon the reasoning that acne vulgaris is a drug indication. The physician
investigators strongly believe that 4HBAP should be studied for this indication
and are revisiting this filing and believe approval can be gained with a
combination 4HBAP and existing monograph acne treatment. It is noteworthy to
mention that nearly a quarter of the patients visiting a dermatologist’s office
are being treated for acne vulgaris.

Comparatively speaking, 4HBAP’s reduction of coarse wrinkles is unprecedented,
greatly surpassing Kinetin, Zeatin, retinoic acid and Pyratine’s activity. The
initial formulation is ready for commercialization but proper positioning is the
key to its success. We anticipate launching 4HBAP during the first quarter,
2010.

In the past we have touted another new classification of cytokinins from which
AK801, amino-8-kinetin, has been identified. In cell cultures and in
histological mice studies, AK801’s biological activities significantly surpasses
Kinetin, Zeatin, retinoic acid and Pyratine’s ability to increase moisturization
and to

 

Page 24



--------------------------------------------------------------------------------

positively effect the mitochondria. However, we have struggled to develop a way
in which to synthesize this compound in an economically feasible manner. Our
lab, in conjunction with scientists from the Institute of Experimental Botany,
believe they have finally discovered a method to do so and as a backup, we are
working with scientists from Cipla, the largest pharma company in India to
overcome this obstacle.

We have successfully tested AK801 in human safety trials and despite its
potency, no toxicity was seen. Once we finalize the economically feasible scale
up of AK801 synthesization, we will enter human efficacy trials.

In the meantime, we have progressed the development of PA100, a non-cytokinin...
but a natural compound as well, derived from the apple. In comparative cell
culture studies, PA 100 was shown to have great potential for the treatment of
photodamaged skin and the propensity to aid in the wound healing process.

 

Page 25



--------------------------------------------------------------------------------

In initial in vitro studies, PA 100 was shown to be beneficial in speeding up
the closure of wounds. We have signed off on protocols for further assessment of
PA100 in humans. Our objective is to position PA 100 for scarring and
superficial wounds, perhaps delivering it via a novel delivery release system
similar to a patch or band aid.

Another focus of our Skin Care and Dermatological research and development is in
the area of Permanent Hair Removal. This is a potential billion dollar market
that has unmet needs. I have commented on our potential in-licensing of a novel
technology that provides safe and permanent hair removal. We anticipate
finalizing terms in the Fourth Quarter and to begin additional clinical studies
in the First Quarter, 2010... we will look to the FDA for guidance on gaining
510K Approval for this product, which is normally a 6 months process.

As we continue to build our sales and marketing infrastructure, we must provide
the fuel to sustain this creation, i.e., new and additional products. We will do
this both from organically, i.e., ‘home grown’ and externally, i.e.,
in-licensing products that are turnkey ready for commercialization.

 

Page 26



--------------------------------------------------------------------------------

In our many collaborations with the likes of the Institute of Experimental
Botany, the Polish Academy of Sciences, the Greek Hellenic Research Society, the
European Union Proteomage and others, we have identified and successfully
screened over 20 plus additional proprietary compounds that demonstrate
significantly positive biological activity while showing no cellular toxicity.
This leads me to the broader picture... the pros and cons of a share buyback.

In today’s economy, cash is king and credit is hard to come by... the overall
outlook of the economy has changed significantly since our initial consideration
of a share buyback. This key fact coupled with the costs associated with
building our own distribution network and developing new technologies for
commercialization, not to mention the high administrative and legal costs of
executing a share buyback, mandates that we put this program on hold... this is
not saying that we are not going to execute a share buyback in the future, but
the timing must be right.

It is imperative that we show the investment community that we can generate
revenues and profits... this means we must accelerate the development of our
sales and marketing infrastructure and we must marshal our Invicorp licensees
and partner for Reliaject to do the same in gaining regulatory

 

Page 27



--------------------------------------------------------------------------------

approval and commercialization of their respective interests. This may mean
renegotiations which could gain us greater control and ownership over both the
technology and process... but at a cost. This requires that we be extremely
diligent in the use of our cash.

On another note, during the past several months, I have heard from numerous
shareholders who requested a more diversified board of directors, one with
members that have a significant investment in Senetek which they translate to
mean an interest identical to the average shareholder... we have heard this wish
and cannot agree more. In fact, we are interviewing prospective Board candidates
and have appointed one large investor as an observer in the process.

We have also utilized the help of three significant Senetek shareholders in the
identification and selection process of a Public Relations firm. Yes, I have
heard about the sly comments on the message boards saying “it is too bad that
management can’t do their job”... nonetheless, the purpose of utilizing this
shareholder advisory board was to capitalize on the noted expertise of these
independent shareholders which included knowledge of small cap investing

 

Page 28



--------------------------------------------------------------------------------

and the associated psychology, years of experience in Public Relations work and
legal training... The outside opinions and evaluations provided by this group
were helpful in successfully selecting a PR firm...

This extensive overview of current events and happenings at Senetek is intended
to provide you with a comprehensive understanding of Senetek today... we
recognize that we have taken a great deal of time in presenting this overview
and know your time is also very valuable... and we know that you will have
individual questions... in past shareholder teleconferences, we never seemed
able to get to every question and thus, we are now implementing a program to
change this and insure that everyone has a voice, regardless of one’s share of
ownership.

We are ending this call at this time... but ONLY to stand by for call ins on our
Napa number at 707-226-3900, extensions 104, 109 and 140 where Bill and I will
address each and every call... it may necessitate that we take your contact
information initially and call you back. We are also able to conference in up to
three lines should you and two fellow shareholders have similar questions that
you wish to address together.

 

Page 29



--------------------------------------------------------------------------------

We look forward to your continued support... and thank you for your listening in
on today’s teleconference... and please call with your Questions. Have a Great
Day!

 

Page 30